By the Court
Mason, Ch. J.
For the purpose of reversing the judgment. below the plaintiff in error relies, 1st., upon the fact that the affidavit which formed the basis of the writ of attachment was wholly insufficient.— From an examination of that affidavit we are satisfied that it is so defective as to have been successfully objected to by motion to quash the writ of attachment. It forms no ground however for reversing the judgment. Neither would the second and third objections avail for this purpose, how valid soever they might be in an earlier stage of the proceedings.
The last objection is equally unfounded, the proceedings in that respect having been strictly regular. The counsel for the plaintiff in error seem to have taken an incorrect view of the nature of the writ of attachment. It is not an independent proceeding but one that is wholly auxiliary. Where a debtor has absconded or is a non-resident of the Territory, so that the ordinary process eannot reach his person, or where he is about to dispose of his property with intent to defraud his creditors, this remedy is given for the purpose of securing his property or holding it within reach until the termination of the suit. It is then to be advertised and sold in the same manner as though it had been levied Upon by writ of fieri facias.
It is therefore a separate proceeding collateral to the ordinary suit commenced by capias or summons, or (where the defendant cannot be found) by advertisement. In any of these cases the whole object of this writ is to secure and hold the property of the defendant or its equivalent to abide the event of the suit. If the plaintiff recovers, the property is by operation of law to be considered as having been levied upon by execution. The judgment is rendered, and the other result follows as a matter of course. No special judgment is ne-cesssary against the property for the statute has already prescribed the eonse-qu enees of the judgment.
As soon as judgment is rendered, the efficacy of the writ of attachment is expended, and although the proceedings under it may have been irregular, the primary proceedings have not thereby been vitiated so as to be reached by writ of error.
The judgment below is therefore affirmed.